 Case 1:19-cv-01945-CFC Document 5 Filed 10/16/19 Page 1 of 6 PageID #: 316



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


VOICEAGE EVS LLC,

                     Plaintiff,                   C.A. No. 19-cv-1945-CFC

              v.                                  JURY TRIAL DEMANDED

HMD GLOBAL OY,

                     Defendant.



              MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Christopher A. Seidl, Andrea L. Gothing, Li Zhu, Annie Huang, and Benjamen

C. Linden of Robins Kaplan LLP to represent Plaintiff VoiceAge EVS LLC in this matter.


Date: October 16, 2019                             Respectfully submitted,

                                                   FARNAN LLP

                                                    /s/ Brian E. Farnan
                                                   Brian E. Farnan (Bar No. 4089)
                                                   919 North Market Street, 12th Floor
                                                   Wilmington, Delaware 19801
                                                   302-777-0300
                                                   302-777-0301
                                                   bfarnan@farnanlaw.com

                                                   Attorney for Plaintiff VoiceAge EVS LLC


                                  ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Date: _________________              ___________________________________________
                                     United States District Judge
Case 1:19-cv-01945-CFC Document 5 Filed 10/16/19 Page 2 of 6 PageID #: 317




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Minnesota and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court's Local Rules. In accordance with Standing Order for District Court Fund
effective 3/25/14, I further certify that the annual fee of $25.00 has been paid       to the Clerk of
Court, or, if not paid previously, the fee payment will be submitted X to the Clerk's Office
upon the filing of this motion.




Date:    1



                                                       Christopher A. Seidl
                                                       Robins Kaplan LLP
                                                       800 LaSalle Avenue, Suite 2800
                                                       Minneapolis, MN 55402
                                                       Telephone: (612) 349-8500
                                                       Facsimile: (612) 339-4181
                                                       CSeidl@RobinsKaplan.com
Case 1:19-cv-01945-CFC Document 5 Filed 10/16/19 Page 3 of 6 PageID #: 318




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Minnesota and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court's Local Rules. In accordance with Standing Order for District Court Fund
effective 3/25/14, I further certify that the annual fee of $25.00 has been paid       to the Clerk of
Court, or, if not paid previously, the fee payment will be submitted X to the Clerk's Office
upon the filing of this motion.




Date:   i / /CI --C1019
                                                       ndrea L. Gothin
                                                      Robins Kaplan LLP
                                                      2440 W El Camino Real, Suite 100
                                                      Mountain View, CA 94040
                                                      Telephone: (650) 784-4011
                                                      Facsimile: (650)784-4041
                                                      AGothing@RobinsKaplan.com
  Case 1:19-cv-01945-CFC Document 5 Filed 10/16/19 Page 4 of 6 PageID #: 319



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Minnesota and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules. In accordance with Standing Order for District Court Fund
effective 3/25/14, I further certify that the annual fee of $25.00 has been paid      to the Clerk of
Court, or, if not paid previously, the fee payment will be submitted X to the Clerk’s Office
upon the filing of this motion.




      October 16, 2019
Date: ______________                                  ________________________________
                                                      Li Zhu
                                                      Robins Kaplan LLP
                                                      2440 W El Camino Real, Suite 100
                                                      Mountain View, CA 94040
                                                      Telephone: (650) 784-4040
                                                      Facsimile: (650 784-4041
                                                      LZhu@RobinsKaplan.com
Case 1:19-cv-01945-CFC Document 5 Filed 10/16/19 Page 5 of 6 PageID #: 320




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of New York and Minnesota
and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any
alleged misconduct which occurs in the preparation or course of this action. I also certify that I
am generally familiar with this Court's Local Rules. In accordance with Standing Order for
District Court Fund effective 3/25/14, I further certify that the annual fee of $25.00 has been
paid      to the Clerk of Court, or, if not paid previously, the fee payment will be submitted X
to the Clerk's Office upon the filing of this motion.




Date:
                                                     An le uangw
                                                     Robins Kaplan LLP
                                                     399 Park Avenue, Suite 3600
                                                     New York, NY 10022
                                                     Telephone: (212) 980-7400
                                                     Facsimile: (212) 980-7499
                                                     AHuang@RobinsKaplan.com
Case 1:19-cv-01945-CFC Document 5 Filed 10/16/19 Page 6 of 6 PageID #: 321




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Minnesota and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court's Local Rules. In accordance with Standing Order for District Court Fund
effective 3/25/14, I further certify that the annual fee of $25.00 has been paid       to the Clerk of
Court, or, if not paid previously, the fee payment will be submitted X to the Clerk's Office
upon the filing of this motion.




Date:   0(( f( L l                                         ?Ail/ I
                                                       Be 7C. Lir den
                                                       R     s Kaplku
                                                       8 LaSalle      enue, Suite 2800
                                                         inneapoli     N 55402
                                                       Telephone . )12) 349-8500
                                                       Facsimile (612) 339-4181
                                                       BLindel ARobinsKaplan.com
